Citation Nr: 1527925	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a nasal disorder, including sinusitis, as due to jet fuel exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision denied service connection for sinusitis, bilateral hearing loss, and tinnitus.  In September 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in November 2010.  In December 2010, the Veteran filed a Substantive Appeal (VA Form 9) appealing only the denial of his claim for service connection of sinusitis; therefore, the Veteran's claims for bilateral hearing loss and tinnitus are no longer part of the current appeal.  See 38 C.F.R. § 20.202 (2014).   

In November 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

At the November 2014 Board hearing, the Veteran's representative requested consideration of service connection more broadly to include disorders of the nasal passages, rather than just service connection for sinusitis.  The representative based this request on the July 2010 VA examiner's finding that the Veteran had a severely enlarged left inferior turbinate.  Accordingly, the Board has characterized the service connection issue on appeal more broadly than did the RO, as a claim involving a nasal disorder, as opposed to the more specific sinusitis.  While the Veteran has stated that he has sinusitis, he is not competent to diagnose sinusitis; therefore, he is not competent to limit his appeal to sinusitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a veteran makes a claim, the veteran is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).
 
The Board notes that its records show that the Veteran submitted evidence with a waiver of RO initial consideration at his November 2014 hearing; however, no such evidence or waiver was associated with the Veteran's claims file.  Accordingly, the Board sought clarification from the Veteran's representative.  In May 2015, the representative responded that the Veteran submitted copies of documents already in the Veteran's claims file so the representative did not resubmit the duplicative copies, and confirmed that no further evidence has been submitted on behalf of the Veteran.  Therefore, this case is ready for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  The Virtual VA claims file contains the November 2014 hearing transcript.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that he is entitled to service connection for a nasal disorder due to in-service exposure to jet fuel and other environmental substances.  

The Veteran's DD 214 (Certificate of Release or Discharge from Active Duty) lists the Veteran's military specialty as that of a fuel systems repairman.  At his November 2014 Board hearing, the Veteran explained that he was an Air Force mechanic and fuel systems specialist.  His job entailed physically going inside of airplane fuel tanks to clean and repair the tanks with little to no ventilation and no breathing protection.  The Veteran testified that over about a two and one-half year period he was exposed to JP4 jet fuel that he sponged up with his hands and caused "burns" to his skin, sealants that he used to cork holes in the tanks, and cleaning substances he used in the tanks.  

The Veteran related that he went to the hospital while in service and received Sudafed for his symptoms, and was told at his separation briefing that his service treatment records reflected that treatment.  The Veteran testified that he had very dry nasal passages, used nasal drops from time to time, and had nasal stuffiness and difficulties breathing since 1972.  The Veteran also stated that he received treatment for his nasal and/or sinus symptoms at the VA in Austin, Texas,                       
  
VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board notes that the Veteran's service treatment records were associated with his claims file in August 1975 in connection with a claim for dental treatment.  The August 1975 Request for Information (VA Form 07-3101) requested only part of the Veteran's records.  The service treatment records in the Veteran's claims file include only the Veteran's dental records and Reports of Medical Examination and Reports of Medical History at induction and separation.  Thus, the Board finds that this claim is to be remanded so that the Veteran's complete service treatment record can be obtained and associated with the Veteran's claims file.        
 
In addition, the Veteran's claim file does not include VA treatment records that may be relevant to the Veteran's claim.  As noted above, the Veteran testified at his hearing that he received treatment for his nasal and/or sinus symptoms at the VA in Austin, Texas; however, these treatment records have not been associated with the Veteran's claims file.  Accordingly, all VA treatment records that are not currently of record must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Once VA undertakes to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of prior medical history and examinations, and describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  Id.  In addition, a thorough medical examination takes into account the records of prior medical treatment.  Id.  

The Veteran was afforded a VA examination in July 2010.  The examiner found that there was no evidence of sinus disease at that time.  However, the examiner did not have the Veteran's complete service treatment record or relevant VA treatment records available for review.  In addition, the examination report makes no mention of the types of chemicals and substances to which the Veteran was exposed in service or the extent to which he was exposed to those substances.  Because the examiner did not have all of the Veteran's medical records or conduct a complete history of the Veteran's exposure to environmental substances in service, the examiner did not take into account the Veteran's prior medical treatment or medical history fully.  Thus, the Board finds the July 2010 VA examination to be inadequate to this extent.      
     
As a result of the lack of a finding of current sinus disease and the failure to obtain a complete history of the Veteran's in-service exposure to environmental substances, no medical opinion was rendered as to whether the Veteran's exposure to substances such as JP4, sealant, and cleaning chemicals, either alone or in combination, in an enclosed fuel tank with little to no ventilation and no breathing protection over a two and one-half period could have caused permanent damage to the Veteran's nasal lining or passages, including sinus cavities, that is consistent with the symptomatology complained of by the Veteran.  The examiner also did not provide an opinion as to whether the Veteran's severely enlarged left inferior turbinate or probable sphenoid sinus osteoma could be related to the Veteran's in-service exposure to environmental substances.  Thus, the Board finds that a new examination is necessary to address these issues and to evaluate the Veteran's symptoms not only as sinusitis, but more generally as any nasal disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service treatment record and associate it with the claims file.
  
2.  Contact the Veteran and ask him to provide the names, addresses, and approximate dates of treatment of all medical care providers, both VA and private, who have provided treatment relating to his nasal and/or sinusitis symptoms.  Obtain all VA treatment records, and in particular those from Austin, Texas.  Once signed releases are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

3.  After the foregoing development is complete, schedule the Veteran for a VA examination by an examiner with appropriate expertise to evaluate the Veteran's nasal and/or sinus symptoms, including evaluating the Veteran's symptoms in light of exposure to environmental substances.  The claims folder and this Remand must be made available to and reviewed by the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.
  
The examiner is to obtain a history of the nature and extent of the Veteran's in-service exposure to environmental substances as an Air Force mechanic and fuel systems specialist, which is to be reported in detail.  The examiner is advised that the Veteran is competent to report in-service exposure to environmental substances, including JP4, sealant, and cleaning chemicals.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  
The examiner should describe the Veteran's past and present nasal and/or sinus symptoms and provide a complete opinion concerning whether the Veteran has any current nasal disorder, and, if so, is it at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's service.  

In the event the examiner does not find any current nasal disorder, the examiner is still to discuss and opine as to whether the Veteran's in-service exposure to  environmental substances as found by history, either alone or in combination, in an enclosed fuel tank with little to no ventilation and no breathing protection over about a two and one-half period could have caused permanent damage to the Veteran's nasal lining or passages, including sinus cavities, that is consistent with the symptomatology complained of by the Veteran.

The examiner also is to discuss and opine as to whether the Veteran's severely enlarged left inferior turbinate and probable sphenoid sinus osteoma could be related to the Veteran's in-service exposure to environmental substances as found by history, either alone or in combination, in an enclosed fuel tank with little to no ventilation and no breathing protection over about a two and one-half period.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, including the use of any medical literature or studies, which may reasonably explain the medical guidance in the study of this case.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




